Citation Nr: 0633157	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  05-02 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for anxiety.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel





INTRODUCTION

The veteran had active service from April 1965 to April 1969. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  

In October 2005, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file. 


FINDINGS OF FACT

1. Hypertension is not shown during active service or until 
many years after separation from active service; there is 
also no competent medical evidence relating hypertension to 
active service.

2.  Anxiety is not shown during active service or until many 
years after separation from active service; there is also no 
competent medical evidence relating anxiety to active 
service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor may be presumed to have 
been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006). 

2. An anxiety disorder was not incurred in or aggravated by 
the veteran's active duty service, nor may be presumed to 
have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in August 2003.  
The RO provided the veteran letter notice to his claims for 
service connection in April and May 2003 letters, informing 
him that he could provide evidence or location of such and 
requested that he provide any evidence in his possession.  
The notice letters specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send records pertinent to his 
claims, or to provide a properly executed release so that VA 
could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to his claims so that VA 
could help by getting that evidence.  It is the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish effective dates.  As the Board concludes below that 
the preponderance of the evidence is against the veteran's 
service connection claims, no effective dates will be 
assigned and there is no prejudice to the veteran.  See 
Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

In the present case, there are private treatment records 
associated with the claims file.  There are no VA 
examinations of record.  In a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based on a review of the evidence of record 
if VA determines it is necessary to decide the claim.  A 
medical examination is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (A) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(B) establishes that the appellant suffered an event, injury 
or disease in service, or has a disease listed in § 3.309, § 
3.313, § 3.316, and § 3.317 manifested during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  38 
C.F.R. 
§ 3.159(c)(4).  

In the present case, the veteran claims that he currently has 
hypertension and anxiety due to service.  However, the 
veteran did not provide any evidence of diagnoses or 
treatment for this conditions for decades following service.  
At the October 2005 hearing, the undersigned Veterans Law 
Judge kept the record open to afford the veteran the 
opportunity to obtain medical records showing treatment for 
these conditions after separation, and to allow him to obtain 
medical opinions from his physicians as to the etiology of 
these conditions.  However, the veteran has not provided 
these documents.  The Court has held that the duty to assist 
is not a one-way street.  If a veteran wishes help in 
developing his claim, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining putative evidence.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Therefore, the veteran's mere assertions that these 
conditions were treated immediately after service, without 
any other support, do not meet the criterion of 
38 C.F.R. § 3.159(c)(4), which would trigger the duty to 
provide a VA medical examination.  Thus, even though there 
are no VA examinations of record, the VA has fulfilled its 
duty to assist.   

Thus, it does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  In light of the foregoing, the Board 
is satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issues 
on appeal is required to comply with the duty to assist under 
the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  


Analysis

The veteran claims that hypertension and anxiety are related 
to service. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  
38 C.F.R. § 3.303(d) (2006).  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  Hypertension is 
presumed to have been incurred in service if it manifests to 
a compensable degree within one year of discharge from 
service. 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2006).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Hypertension

In an October 2005 hearing, the veteran testified that he had 
symptoms related to his heart in service.  He stated that he 
sought treatment after he got out of the military.  The 
veteran stated that he was treated shortly after service for 
this condition, but his treating physicians are now deceased.

Upon enlistment, the veteran reported pain and pressure in 
the chest.  Service medical records show upper left fleeting 
chest pains in March 1969.  Upon enlistment, the veteran's 
blood pressure was recorded at 102/66; on October 1968, his 
blood pressure was 140/90; and upon separation, his blood 
pressure was 120/78. 
 
Private treatment records show treatment for hypertension 
from 1986 to 1994 and ongoing treatment from 2000 to 2003.   

A review of the evidence shows that service connection for 
hypertension is not warranted.  Service medical records do 
not show a finding of or treatment for hypertension.  There 
is also no evidence of treatment for high blood pressure 
within one year following active duty service.  Therefore, as 
there is no showing of hypertension in service or within one 
year of separation, service connection on a direct basis or 
based on the presumptive provisions of 38 C.F.R. § 3.309 is 
not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.
 
Though the veteran states that he was treated for 
hypertension shortly after discharge, there is no medical 
evidence of hypertension until 1986, seventeen years after 
separation.  The passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability are factors that weigh against a claim of service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992). 

The Board notes that the veteran believes that his 
hypertension began in and is related to service.  It is 
undisputed that a lay person is competent to offer evidence 
as to facts within his personal knowledge, such as the 
occurrence of an in-service injury, or symptoms.  However, 
without the appropriate medical training or expertise, a lay 
person is not competent  to render an opinion on a medical 
matter, such as the etiology of hypertension.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  
 
The Board carefully reviewed the record and has concluded 
that since there is no evidence suggesting that hypertension 
is related to his active service and considering the large 
gap between separation and the first medical evidence of 
hypertension, the preponderance of the evidence is against 
the claim for service connection.  The Board considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Therefore, the claim is denied.  

Anxiety 

At an October 2005 hearing, the veteran testified that he had 
nervousness, anxiety and phobias that he had never 
experienced prior to service.  The veteran specifically noted 
a phobia of heights.  He stated that he was a motorcycle 
rider before the military, and that after service, he has a 
fear of riding the motorcycle.  The veteran stated that he 
was treated shortly after service for this condition, but his 
physicians are now deceased.   

In a 1993 survey for treatment purposes, the veteran reported 
trouble due to his job at the postal service.  The veteran 
also filed a 1993 claim for compensation with the United 
States Department of Labor for mental anguish and stress due 
to his job.  April 1993 treatment records show that the 
veteran reported trouble at work and drinking.  

2003 private treatment records show that the veteran was 
under a lot of stress and that he was very anxious and 
nervous when he goes to work.  The diagnosis was anxiety.  
In the present case, service medical records do not show 
symptoms or a diagnosis of anxiety.  Additionally, there is 
no evidence of a diagnosis of anxiety until 1993.  Given the 
twenty-four year gap between separation and the initial 
findings of anxiety, there is no indication that anxiety is 
due to service.  As previously noted, the passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability are factors that weigh 
against a claim of service connection.  Maxson, 230 F.3d at 
1333; Shaw, 3 Vet. App. at 365. 

Moreover, the Board notes that all the evidence of record 
indicates that any stress or anxiety is due to the veteran's 
employment.  Specifically, the 1993 private treatment 
records, a self-reported survey, and a claim for compensation 
filed with the United States Department of Labor all reflect 
that anxiety and stress are due to the veteran's job at the 
postal service.  There is absolutely no evidence of record 
relating any anxiety to the veteran's service. 

The Board notes that the veteran believes that his anxiety 
began in and is related to service, and that he testified 
that he experiences phobias not present prior to service.  It 
is undisputed that a lay person is competent to offer 
evidence as to facts within his personal knowledge, such as 
the occurrence of an in-service injury, or symptoms.  
However, without the appropriate medical training or 
expertise, a lay person is not competent  to render an 
opinion on a medical matter, such as the etiology of anxiety.  
See Espiritu, 2 Vet. App. at 492.  
 
The Board carefully reviewed the record and has concluded 
that since there is no evidence suggesting that the anxiety 
is related to his active service, all the evidence shows that 
anxiety is related to the veteran's employment, and 
considering the large gap between separation and the first 
evidence of anxiety, the preponderance of the evidence is 
against the claim for service connection.  The Board 
considered the doctrine of reasonable doubt, but finds that 
the record does not provide an approximate balance of 
negative and positive evidence on the merits.  Therefore, the 
claim is denied.  



ORDER

Service connection for hypertension is denied.

Service connection for anxiety is denied. 




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


